Citation Nr: 0214917	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  96-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability other than myalgia.

2.  Entitlement to a compensable rating for myalgia of the 
back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island.  

The veteran testified before a hearing officer at the RO in 
January 1997.  A transcript of that hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  In an unappealed rating decision dated in May 1974, the 
RO denied service connection for low back disability other 
than myalgia.

3.  The evidence received since the May 1974 decision is 
cumulative or redundant of the evidence previously of record 
or is not so significant by itself or in the context of the 
evidence previously of record that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran's myalgia of the back, if present, is 
productive of no significant functional impairment.

CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for low 
back disability other than myalgia.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

2.  The criteria for a compensable rating for myalgia of the 
back have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5320 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was seen 
in March 1956, complaining of a back condition of one month's 
duration.  He reported that he had fallen into a sitting 
position and that he had continuous pain with standing and 
lifting.  Tenderness of the lumbosacral spine was diagnosed.  
The veteran's spine was found to be normal on discharge 
examination.  

On VA examination in April 1957, the veteran complained of 
low back and right thigh pain.  He stated that he had fallen 
on the ice during the winter of 1955 and had subsequently 
developed low back pain radiating down his right thigh.  Knee 
jerks and ankle jerks were equal and reactive.  The examiner 
indicated that there was no limitation of motion and there 
were no osteophytes noted.  He also stated that the veteran's 
spleen was not enlarged.  The diagnosis was myalgia.

Service connection for myalgia was granted in a May 1957 
rating decision, which also evaluated the disability as 
noncompensably disabling.

In October 1961 the veteran underwent a myelography, which 
revealed a possible herniated nucleus pulposus at the L3-4 
level.  

A February 1970 report from St. Joseph's Hospital reflects 
the veteran's report of having fallen from a stand in 1956 
with a 40 pound piece of equipment in his arms and landing on 
his tailbone.  The veteran additionally reported having 
injured his back in 1961 while lifting a roll of linoleum.  
The presenting complaint at the time of the February 1970 
treatment was low back pain while working as a deliveryman 
for a dairy.  

A February 1970 consultation report from A. L. Mariorenzi, 
M.D., notes the veteran's description of intermittent back 
problems in the past.  Dr. Mariorenzi indicated that the 
veteran was being treated with pelvic traction.  His 
impression was acute lumbosacral strain, and he noted that 
the probability of a herniated disc could not be excluded.  
In December 1970, X-rays revealed that the intervertebral 
spaces between L5 and S1 to be markedly narrowed.  There was 
no evidence of recent fractures or dislocations.  The 
impression was acute lumbosacral strain with associated 
degenerative disc disease.  In a January 1971 letter to the 
veteran's employer, Dr. Mariorenzi indicated that the veteran 
had been hospitalized in January 1971 and that a myelogram 
had revealed a large herniated disc at the L5, S1 level.  
Laminectomy was performed in March 1971.  In May 1972 Dr. 
Mariorenzi indicated that the veteran had satisfactory range 
of motion of his back and that he was presently capable of 
light work.  The veteran was treated with bed rest and pelvic 
traction in July 1971 due to complaints of low back pain 
radiating down the right leg.  In September 1971 the veteran 
was noted to have shown considerable improvement.  He was 
hospitalized in February 1972 and again treated with bed rest 
and traction.  He underwent spinal fusion from L3 to the 
sacrum in March 1973.

In June 1973 the veteran submitted a claim of entitlement to 
service connection for a back condition.  In August 1973 the 
RO found that there was no etiological relationship between a 
disc condition and the veteran's service-connected muscular 
condition, and also noted the intercurrent injuries sustained 
by the veteran.  It concluded that the conditions requiring 
surgery were not etiologically related to the veteran's 
service-connected myalgia.  

The veteran responded by submitting subsequent reports by Dr. 
Mariorenzi, noting further complaints and treatment for low 
back pain.

In a May 1974 the RO continued the prior denial of service 
connection for additional low back disability, noting that 
reports of subsequent treatment had no probative value.

Records received from the Social Security Administration show 
that the veteran was examined in February 1988.  The examiner 
noted that the veteran had a long and involved history of 
having injured his back in the course of his normal 
employment in 1971 and that surgery was eventually performed.  
The impression was chronic low back syndrome, status post 
lumbar back surgery times three.

A December 1992 CT scan revealed L3-4 disc degeneration with 
a generalized bulge and compression of the left L3 nerve root 
in an extra-foraminal position.  The diagnosis was status 
post spinal fusion and hemilaminectomy, L3-4 on the right 
side.

An October 1993 MRI revealed degenerative discs at L3-4 and 
L4-5 with mild annular bulge and osteophytic change at L3-4.  
Posterior effusion at L4-5 and S1 was noted.  There was no 
evidence of lumbar disc herniation or stenosis.

The veteran submitted a claim for a compensable rating for 
his service-connected myalgia in December 1994.  He related 
that he had undergone five surgeries and that another was 
possible.  

A VA examination was conducted in January 1995.  The veteran 
reported having fallen over an A-frame in 1955 while working 
on an aircraft.  He indicated that he experienced back pain 
and reported to the Air Force clinic for pain medications and 
was off duty for three days.  The veteran's surgeries were 
noted.  On physical examination, the veteran walked with an 
antalgic gait and used a cane.  Examination of the back 
revealed an increase in normal lordosis.  There was a well-
healed 12 centimeter laminectomy scar in the lumbar area that 
was neither tender nor fixed.  There was tenderness to the 
right lumbar area and right sciatic nerve.  Forward flexion 
was to 15 degrees, fingertips to the knees.  Lateral flexion 
was 5 degrees bilaterally and rotation was 10 degrees 
bilaterally.  Extension was to 5 degrees with complaints of 
pain and stiffness.  Right straight leg raising was to 10 
degrees with positive Lasegue phenomenon and left straight 
leg raising was to 15 degrees with negative Lasegue 
phenomenon.  X-rays of the lumbosacral spine revealed 
narrowing of L2-3, L3-4 and L4-5 with fusion of L3-4 and 5 
and a laminar defect of L4 on L5 with anterior spurring 
present.  The impressions were status post diskectomy of L4-5 
and spinal fusion times two manifested by complaints of 
constant low back pain, right sciatica, marked limitation of 
range of motion, weakness and positive Lasegue test on the 
right.

The veteran testified before a hearing officer at the RO in 
January 1997.  He described the injury he had sustained in 
service, and indicated that he had gone to the hospital the 
next day because he could not get up.  He stated that he had 
been seen at a VA facility in 1957 for an examination.  He 
stated that he had been seen by a chiropractor starting in 
1957, and that the chiropractor sent him to a surgeon who 
ordered a myelogram in 1961.  He indicated that he had 
attempted to obtain the chiropractor's records but that he 
was deceased and the records were no longer available.  He 
testified that from service discharge to 1961 he had suffered 
no further injuries to his back.  He described constant pain 
and indicated that his current problems were the same as he 
had experienced in service.  He indicated that he had injured 
his back in 1970 while working as a milk deliveryman.  He 
described his numerous back surgeries.  He contended that his 
back condition was misdiagnosed at the time of his injury in 
service.

Records from Dr. Mariorenzi for the period from August 1996 
to September 1997 reflect treatment for spinal stenosis.  
Epidural injections of steroids were administered.  

A report of contact dated in May 1997 shows that the veteran 
had no further medical evidence to submit in support of his 
claim.

In a September 1997 letter, Dr. Mariorenzi stated that the 
veteran had first applied for Social Security total 
disability in February 1972.  He indicated that the veteran's 
diagnosis at that time had been post-operative excision of a 
herniated disc at L4-5 with chronic back pain secondary to 
previous surgery.  He noted that the veteran had subsequently 
developed pseudo arthritis at the same level and was still 
under orthopedic care for that condition.

VA outpatient treatment records for the period from May 1999 
to July 2001 reveal intermittent complaints of back pain but 
no treatment for the veteran's back disability.

In October 2001, treatment notes from Dr. Mariorenzi for the 
period from February 1970 to May 2001 were received.  They 
document the veteran's treatment for back pain during that 
period, to include reports of surgeries and tests.

A June 2002 report of contact indicates that the veteran had 
attempted to contact the chiropractor who had treated him in 
1961.  He indicated that he had attempted to obtain records 
of treatment but that the records had been destroyed.

A VA examination was conducted in June 2002.  The examiner 
noted the veteran's history and remarked that the veteran's 
past back problems were well outlined.  The veteran reported 
that he was injured when he slipped and fell while working on 
an aircraft propeller.  The examiner commented that when the 
veteran was originally injured he was not hospitalized and he 
was sent back to limited duty immediately.  He noted that the 
veteran was injured in 1961 while working as a milk delivery 
man and was diagnosed has having a disc injury.  
Subjectively, the veteran complained of problems walking.  He 
was observed to walk with a cane, but the examiner commented 
that the cane appeared to be more for steadying purposes than 
anything else.  The veteran stated that he could not lie flat 
in bed and that both hips were bad because bone was removed 
from them for spinal fusion surgery.  Objectively, there was 
a 15 centimeter midline scar that caused no functional 
problems.  On range of motion testing, the veteran had 
forward flexion to 70 degrees with pain in the right leg and 
back.  Extension was to 10 degrees with pain in both legs and 
back.  Lateral flexion was 20 degrees bilaterally and 
rotation was also 20 degrees bilaterally.  X-rays revealed 
laminectomy at L4-5 and fusion at the same level posteriorly.  
Degenerative joint disease was noted at L3-5 and at L5-S1.  

The diagnoses were evidence of laminectomy at L4-5, evidence 
of fusion of L4-5, probable narrowing of canal L4-5 and 
degenerative joint disease at S1-L3.  The examiner opined 
that myalgia was not the veteran's current difficulty, and 
that no myalgia was found.  He stated that the in-service 
fall the veteran reported was unlikely to be the source of 
his lower back problem.  He opined that the veteran's low 
back disability was the result of natural deterioration of 
the lower spine, and that he and the radiologist agreed that 
his current disability was not likely due to any kind of 
injury.  He concluded that based on the history and the 
immediate post-injury events, it was highly unlikely that the 
falls the veteran experienced in service had caused his 
current low back problems.

II.  New and Material Evidence to Reopen Claim of Entitlement 
to Service Connection for Low Back Disability other than 
Myalgia

Initially, the Board notes that during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
liberalizing provisions of the VCAA are applicable to this 
issue.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

The record reflects that at the RO hearing and through 
correspondence and supplemental statements of the case, the 
veteran has been informed of the requirements to reopen his 
claim, the evidence considered by the RO, the reasons for its 
determinations, the evidence and information necessary to 
substantiate his claim, the specific information and evidence 
that he should submit, and the assistance that VA would 
provide in obtaining evidence and information on his behalf.  
Therefore, the Board is satisfied that the RO has complied 
with the notice requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record also reflects that the RO has obtained identified 
medical records on the veteran's behalf, to include medical 
records from the Social Security Administration, private 
medical records and VA treatment records.  In addition, the 
RO has afforded the veteran an examination to determine the 
etiology of his low back disability.  Neither the veteran nor 
his representative has identified any additional, existing 
evidence or information which could be obtained to 
substantiate the claim to reopen.  The Board is also unaware 
of any such outstanding evidence or information.  
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West Supp. 
2002).  

Service incurrence or aggravation of arthritis may be 
presumed under certain circumstances if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001). 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service- connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Although the veteran submitted a notice of disagreement with 
the May 1974 rating decision, it was received more than one 
year after the veteran was notified of the decision and was 
determined by the RO to be untimely.  The veteran does not 
currently contend that he filed a timely notice of 
disagreement with the May 1974 decision or that the May 1974 
rating decision is not a final determination.  

The pertinent medical evidence added to the record since the 
May 1974 rating decision is for the most part cumulative of 
the evidence previously of record in that it continues to 
document the presence of low back disability years following 
the veteran's discharge from service.  None of the medical 
evidence added to the record suggests that the veteran's low 
back disability is etiologically related to service.  
Moreover, the June 2002 VA examination report indicates that 
his low back disability is not etiologically related to 
service.  Therefore, the medical evidence added to the record 
is not so significant by itself or in the context of the 
evidence previously of record that it must be considered in 
order to fairly consider the merits of the claim.  
Accordingly, it is not material.

The veteran's statements and testimony pertaining to his back 
disability are new.  However, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the veteran's statements and testimony are not 
so significant alone or in the context of the evidence 
previously of record that they must be considered to fairly 
decide the merits of his claim.  Therefore, they are not 
material.

Thus, the veteran's claim of entitlement to service 
connection for low back disability other than myalgia is not 
reopened.    





III.  Compensable Rating for Myalgia of the Back

The Board will assume for the purposes of this decision that 
the VCAA and the regulations implementing it are also 
applicable to the veteran's claim for a compensable 
evaluation for myalgia of the back.  

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, the RO hearing, and RO 
correspondence, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, the reasons for its determinations, the 
evidence and information necessary to substantiate his claim, 
the information required from him in order for VA to obtain 
evidence and information in support of his claim, and the 
assistance that VA would provide in obtaining evidence and 
information on his behalf.  Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the RO has obtained all current records pertinent 
to this claim and has afforded the veteran appropriate VA 
examinations of his back disability.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended. By regulatory amendment, 
effective July 3, 1997, changes were made to the schedular 
criteria for evaluating muscle injuries, as set forth in 38 
C.F.R. §§ 4.55, 4.56, 4.69, 4.73 (1996).  See 62 Fed. Reg. 
30235-30240 (1997).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski , 1 Vet. App. 308, 312-313 
(1991).

Prior to July 3, 1997, 38 C.F.R. § 4.55 provided that muscle 
injuries in the same anatomical region will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  38 C.F.R. § 4.55(a) 
(1997).  On and after July 3, 1997, 38 C.F.R. § 4.55 provides 
that for compensable muscle group injuries which are in the 
same anatomical region but which do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e) (2001).

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that slight 
muscle disability is found where there has been a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  Clinical examination would disclose minimal 
scarring and slight, if any, evidence of fascial defect, 
atrophy, or impaired tonus.  No significant impairment of 
function and no retained metallic fragments would be present.  
Moderate muscle disability is found where there has been 
through and through or deep penetrating wounds of relatively 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  Clinical 
examination would disclose entrance and (if present) exit 
scars that are linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue.  There must be signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  Clinical examination would 
disclose entrance and (if present) exit scars that are 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  There must be 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance of 
the muscle groups involved compared with the sound side must 
demonstrate positive evidence of marked or moderately severe 
loss.  With a severe muscle disability, there are extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance, with soft or 
flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  38 C.F.R. § 4.56 (1997).

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that 
slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  Moderate muscle disability is found where 
there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be indications of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.  With severe muscle disability, there is evidence 
of wide damage to muscle groups in the missile track.  There 
must be indications on palpation of loss of deep fascia or 
muscle substance, or soft, flabby muscles in the wound area.  
There must be severe impairment of function, that is, 
strength, endurance and coordination, of the involved muscle 
group.  In addition, X-ray evidence of minute multiple 
scattered foreign bodies, or visible evidence of atrophy, may 
indicate a severe muscle disability.  38 C.F.R. § 4.56 
(2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO has rated the veteran's myalgia of the back as 
noncompensably disabling pursuant to Diagnostic Code 5320, 
which provides that disability of the lumbar region of Muscle 
Group XX warrants a noncompensable disability evaluation if 
is slight and a 20 percent evaluation if it is moderate.  The 
regulation, as amended in 1997, includes no substantive 
change to this diagnostic code.

Alternatively, limitation of motion of the lumbar spine 
warrants a 10 percent rating when it is slight and a 20 
percent rating when it is moderate.  38 C.F.R. § 4.72, 
Diagnostic Code 5292. 

On assessing the foregoing evidence in light of the 
applicable criteria, the Board concludes that the veteran's 
service-connected myalgia is solely in the lumbar musculature 
and is no more than slight in nature.  The evidence shows 
that during service the veteran experienced a fall and was 
noted to have tenderness of the lumbosacral spine.  He was 
not hospitalized.  The record does not show evidence of 
further treatment in service.  There is no medical evidence 
documenting the presence of functional impairment due to 
myalgia in recent years.  Moreover, the June 2002 VA examiner 
found no evidence of current myalgia on examination.

In light of the above, the Board concludes that the 
disability is properly evaluated as noncompensably disabling.


ORDER

The Board having determined that new and material evidence 
has not been submitted, reopening of the claim of entitlement 
to service connection for low back disability other than 
myalgia is denied.

Entitlement to a compensable rating for myalgia of the back 
is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

